Title: From George Washington to Major General Israel Putnam, 20 November 1778
From: Washington, George
To: Putnam, Israel


  
    Dr sir.
    Fredksburg [N.Y.] Nov. 20th 1778
  
On the 17th I wrote you that Genl Poor, with his Brigade was to proceed to Enfield to conduct the Convention troops to Fish Kill landing.
  On the 18, having received a Letter from Colo. Bland, advising that the Van of the Convention Troops had reached Enfield on the 13 and that proper Escorts of Militia were provided; and supposing that the whole would have passed that place before my Letter of the 
    
    
    
    17 could come to hand, I countermanded my order to Genl Poor as to his taking charge of the Convention troops—and directed him to proceed by the shortest route to Fish Kill.
Supposing the Convention Troops were under the care of the Militia as last abovementioned—and having altered the destination of Genl Poor’s Brigade to Danbury instead of Fish Kills—I wrote you to day to proceed with it to Danbury. Since this I received your Letter of the 19th, informing me that you had just received mine of the 17th—that Genl Poor would immediately march to take charge of the Convention Troops—& that their 3d Division was the day before at Simsbury.
Now this is to acquaint you that if General poor is with the Convention Troops, in consequence of my first Letter of the 17th—he is to proceed with them to Fish Kill landing—notwithstanding my intermediate Orders to the contrary, altho he is ultimately to go to Danbury, otherwise—the Convention Troops will probably be without a guard, as the Militia it is likely upon his taking the care of them is returned to their Homes.
But if he is not with the Convention Troops—and they are still under the escort of the Militia—they will bring them on and you will proceed with his Brigade to Danbury agreable to the Order of this morning. Genl Patterson with the 2 Massachuset’s Brigades, will advance to Fish Kill as expeditiously as he can. You will communicate these Orders to Genl Poor, as I dont write to him. I am Dr Sir with great regard Yr Most Obedt ser.
  
    G.W.
  
  
P.S. If Genl McDougal is at Hartford—do inform him I wish to see him immediately.
  
